Matter of Barlow v New York City Hous. Preserv. & Dev. (2019 NY Slip Op 03288)





Matter of Barlow v New York City Hous. Preserv. & Dev.


2019 NY Slip Op 03288


Decided on April 30, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2019

Renwick, J.P., Richter, Gesmer, Kern, Singh, JJ.


9136 101762/17

[*1]In re Cheryl Barlow, Petitioner,
vNew York City Housing Preservation and Development, Respondent.


Cheryl Barlow, petitioner pro se.
Zachary W. Carter, Corporation Counsel, New York (Yasmin Zainulbhai of counsel), for respondent.

Determination of respondent, dated August 17, 2017, which, after a hearing, terminated petitioner's Section 8 housing subsidy, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Shlomo S. Hagler, J.], entered July 10, 2018), dismissed, without costs.
The Hearing Officer's finding that the father of petitioner's children resided in petitioner's apartment but was not reported as a household member is supported by substantial evidence (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180 [1978]). Documents showed that the individual lived at the subject apartment and that he used the apartment's address to register to vote. Although the Hearing Officer afforded petitioner additional time following the hearing to gather and submit additional documents to the Hearing Officer to rebut the documents entered into evidence by the agency, she failed to do so.
The decision to terminate petitioner's subsidy does not shock our sense of fairness, given that petitioner's testimony showed that it was not likely that she would become homeless (see Matter of Perez v Rhea, 20 NY3d 399 [2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 30, 2019
CLERK